The opinion of the Court was delivered b.y
.Bermudez, C. J.
This is an action to prevent the defendant company from turning off its water supply from plaintiffs’ vice mills as long as the rates therefor ar.e paid in advance and to compel the company to continue such supply with that reserve of right.
The defendant company charges that the case presented is not one, in which an injunction can issue and that it is entitled to more than the amount which plaintiffs offer to pay.
From a judgment in favor of plaintiffs with certain qualifications of rights in favor of each party, the defendants appeal.
This case cannot be distinguished on the questions of law jireseiited, from those of Isaac Levy against the same company. 38 Ann. 25 and 29, in which this Court held that:
1. The codal provisions of our practice touching injunctions, are broader and more comprehensive than the rules of the chancery courts and include causes for injunction that would not be sanctioned in a court of equity, and that an injunction could issue to prevent the water-works company from cutting off its water supply on a proper showing.
2. The act of incorporation of the defendant company forbids it to1 charge more for water than was paid to the city at the date of its incorporation, March 31, 1877, and the charge then made by the city was fifteen cents for a thousand gallons to large consumers, and that a rice miller in New Orleans is entitled to the nso of the water conveyed through the pipes and conduits of the water-works company on paying-in advance for his supply at that rate.
*551in computing tlie quantity of water to be used, the district judge considered that the number of gallons equal the quantity of coal consumed arid allowed fifteen cents for each thousand gallons, adding a reasonable amount for watei employed for the cleaning of the boilers, et.c., and decreed accordingly, reserving to tlie company the right to claim more than the amounts to be paid in advance, should more water be used than had been computed, and to tlie plaintiffs the right to claim the difference-between that amount and the quantity of water used, were it eventually less than that computed.
The district court perpetuated the injunction.
We have no reason to disturb our previous views and the finding of the district court.
J udgment affirmed.